Title: To Thomas Jefferson from John Ross, 9 January 1807
From: Ross, John
To: Jefferson, Thomas


                        
                            Thomas Jefferson—President of The
                                United States— 
                            State of Georgia. District of St MarysJany. 9th. 1807.
                        
                        The Petition of a Number of the Inhabitants of The District of St. Marys in the State of Georgia 
                  Respectfully
                            Sheweth,
                        That sundry Substantiated Charges against the Official Conduct of R. McGillis Collector of the District
                            (whereby it appears the Revenue Interest of the United States hath been materially injurd) Were made & forwarded
                            from hence several months ago, To The Treasury Department of the United States,—Your Petitioners notwithstanding which now
                            have sufficient reason to apprehend That no Report thereon Hath been made to the President of the United States, And Your
                            Petitioners have yet to view with the deepest regret the said R: McGillis still remaining in Office
                        Wherefore your Petitioners under the Influence of an unbounded Confidence in the well known Wisdom &
                            Patriotism of the chief magistrate of the United States & Actuated by motives strictly Compatible with Republican
                            Principles & a just & due regard for the Interest of the United States, Do, Thus, most Earnestly Petition
                            the President of the United States to cause the Documents & Attestations herein refer’d to & now upon File
                            in the Office of the Secretary of the Treasury to be laid before the President of the United States, requiring at the same
                            time Such Elucidations from the Comptroller of the Treasury of the United States as may be in his power to give thereupon
                            and your Petitioners as in duty bound will Quietly & peaceably Abide the Result.
                        
                            Jno. Ross Intendant.
                            
                        
                        
                            Thos. King Junior} Members of
                                Council
                            Joseph Dorr}   
                           
                           
                     
                            D. Lewis} Merchant
                            James Smith} Commanding officer of the Militia. St. Marys
                            Stephen West Moore:} owner of a
                                Proprietorship in
                            The Town of St. Marys—
                        
                    